 



Exhibit 10.2

CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
BY AND AMONG
EL PASO PIPELINE PARTNERS, L.P.
EL PASO PIPELINE GP COMPANY, L.L.C.
EL PASO PIPELINE LP HOLDINGS, L.L.C.
WIC HOLDINGS COMPANY, L.L.C.
EL PASO WYOMING GAS SUPPLY COMPANY, L.L.C.
EPPP SNG GP HOLDINGS, L.L.C.
EPPP CIG GP HOLDINGS, L.L.C.
EL PASO PIPELINE HOLDING COMPANY, L.L.C.
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
AND
EL PASO CORPORATION

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
 
  ARTICLE 1        
 
  DEFINITIONS        
 
           
 
  ARTICLE 2        
 
  CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS        
 
           
Section 2.1
  Contribution by MLP GP of the 2% Interests to MLP     6  
Section 2.2
  Contribution by MLP GP of the Remaining Interests to MLP     6  
Section 2.3
  Contribution by MLP GP of Common Units to El Paso LLC     6  
Section 2.4
  Contribution by El Paso LLC of Common Units to Holdings     6  
Section 2.5
  Contribution by Holdings of the EPPP CIG and EPPP SNG Interests to MLP     7  
Section 2.6
  Contribution by MLP of Interests to OLLC     7  
Section 2.7
  Underwriters’ Cash Contribution     7  
Section 2.8
  Borrowings Under Credit Facility     7  
Section 2.9
  Cash Distribution by MLP     7  
Section 2.10
  Repurchase of Common Units     7  
Section 2.11
  Payment of Transaction Costs     7  
Section 2.12
  Redemption of Holdings Initial MLP Interest     7  
 
           
 
  ARTICLE 3        
 
  FURTHER ASSURANCES        
 
           
Section 3.1
  Further Assurances     8  
Section 3.2
  Other Assurances     8  
 
           
 
  ARTICLE 4        
 
  EFFECTIVE TIME        
 
           
 
  ARTICLE 5        
 
  MISCELLANEOUS        
 
           
Section 5.1
  Order of Completion of Transactions     9  
Section 5.2
  Headings; References; Interpretation     9  
Section 5.3
  Successors and Assigns     9  
Section 5.4
  No Third Party Rights     9  
Section 5.5
  Counterparts     9  
Section 5.6
  Governing Law     9  
Section 5.7
  Severability     9  
Section 5.8
  Amendment or Modification     10  
Section 5.9
  Integration     10  
Section 5.10
  Deed; Bill of Sale; Assignment     10  

-i-

 



--------------------------------------------------------------------------------



 



CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
     This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of
November 21, 2007, is entered into by and among EL PASO PIPELINE PARTNERS, L.P.,
a Delaware limited partnership (“MLP”), EL PASO PIPELINE PARTNERS GP COMPANY,
L.L.C., a Delaware limited liability company (“MLP GP”), EL PASO PIPELINE LP
HOLDINGS, L.L.C., a Delaware limited liability company (“Holdings”), WIC
HOLDINGS COMPANY, L.L.C., a Delaware limited liability company (“WIC Holdings”),
EL PASO WYOMING GAS SUPPLY COMPANY, L.L.C., a Delaware limited liability company
(“Wyoming Gas Supply”), EPPP SNG GP HOLDINGS, L.L.C., a Delaware limited
liability company (“EPPP SNG”), EPPP CIG GP HOLDINGS, L.L.C., a Delaware limited
liability company (“EPPP CIG”), EL PASO PIPELINE HOLDING COMPANY, L.L.C., a
Delaware limited liability company (“El Paso LLC”), EL PASO PIPELINE PARTNERS
OPERATING COMPANY, L.L.C., a Delaware limited liability company (“OLLC”), and EL
PASO CORPORATION, a Delaware corporation (“El Paso”). The parties to this
Agreement are collectively referred to herein as the “Parties.” Capitalized
terms used herein shall have the meanings assigned to such terms in Section 1.1.
RECITALS
     WHEREAS, MLP GP and Holdings have formed MLP, pursuant to the Delaware
Revised Uniform Limited Partnership Act (the “Delaware LP Act”), for the purpose
of engaging in any business activity that is approved by MLP GP and that
lawfully may be conducted by a limited partnership organized pursuant to the
Delaware LP Act.
     WHEREAS, in order to accomplish the objectives and purposes in the
preceding recital, the following actions have been taken prior to the date
hereof:
          1. El Paso formed MLP GP under the terms of the Delaware Limited
Liability Company Act (the “Delaware LLC Act”) and contributed $1,000 in
exchange for all of the membership interests in MLP GP.
          2. El Paso formed Holdings under the Delaware LLC Act and contributed
$1,000 in exchange for all of the membership interests in Holdings.
          3. MLP GP and Holdings formed MLP, under the Delaware LP Act; MLP GP
contributed $20.00 to MLP in exchange for a 2% general partner interest in MLP;
and Holdings contributed $980.00 to MLP in exchange for a 98% limited partner
interest (the “Holdings Initial MLP Interest”) in MLP.
          4. MLP formed OLLC under the Delaware LLC Act and contributed $1,000
in exchange for all of the membership interests in OLLC.
          5. El Paso Noric Investments III, L.L.C., a Delaware limited liability
company (“Noric”) formed EPPP CIG under the terms of the Delaware LLC Act and
contributed $1,000 in exchange for all of the membership interests in EPPP CIG.

 



--------------------------------------------------------------------------------



 



          6. Colorado Interstate Gas Company, a Delaware corporation (“CIG”),
formed WYCO Holding Company, L.L.C., a Delaware limited liability company
(“WYCO”), and contributed $1,000 in exchange for all of the membership interests
in WYCO.
          7. El Paso formed EPPP SNG under the terms of the Delaware LLC Act and
contributed $1,000 in exchange for all of the membership interests in EPPP SNG.
          8. El Paso formed El Paso SNG Holding Company, L.L.C. under the terms
of the Delaware LLC Act (“SNG Holding LLC”), and contributed $1,000 in exchange
for all of the membership interests in SNG Holding LLC.
          9. Southern Natural Gas Company, a Delaware corporation (“SNG”), paid
its bondholders $4,609,482.50 pursuant to a consent solicitation to obtain such
bondholders consent to convert into a general partnership.
          10. SNG formed Southern Natural Issuing Corporation, a Delaware
corporation, and contributed $1,000 in exchange for all of its outstanding
shares of stock.
          11. El Paso contributed 10% of its stock in SNG to EPPP SNG and the
remaining 90% of its stock in SNG to SNG Holding LLC.
          12. SNG converted into a Delaware general partnership and the stock
held by EPPP SNG and SNG Holding LLC converted by operation of law into a 10%
general partner interest and a 90% general partner interest, respectively.
          13. SNG distributed El Paso Citrus Holdings, Inc., a Delaware
corporation (“Citrus”), Southern LNG, Inc., a Delaware corporation (“Southern
LNG”), Southeast Storage Development Company, L.L.C., a Delaware limited
liability company (“SSD”), Eastern Gulf Pipeline Company, a Delaware corporation
(“EGP”), SNG RenCen Company, L.L.C., a Delaware limited liability company
(“RenCen”), ANR Real Estate Corporation, a Delaware corporation (“ANR”), and
100% of the economic and 90% of the voting interests (the “Elba Interests” and
together with Citrus, Southern LNG, SSD, EGP, RenCen and ANR, the “SNG
Distributed Interests”) in Elba Express Company, L.L.C., a Delaware limited
liability company (“Elba”) to SNG Holding LLC. SNG retained a 10% voting
interest in Elba.
          14. SNG Holding LLC distributed the SNG Distributed Interests to El
Paso.
          15. El Paso contributed RenCen and ANR to El Paso Tennessee Pipeline
Co., a Delaware corporation (“EP TN”).
          16. EP TN contributed RenCen and ANR to El Paso TGPC Investments,
L.L.C., a Delaware limited liability company (“EP TGPC”).
          17. EP TGPC contributed RenCen and ANR to Tennessee Gas Pipeline
Company, a Delaware corporation.
          18. CIG paid its bondholders $2,744,712.50 million pursuant to a
consent solicitation to obtain such bondholders consent to convert into a
general partnership.

-2-



--------------------------------------------------------------------------------



 



          19. CIG contributed $1,000 to Colorado Interstate Issuing Corporation,
a Delaware Company, in exchange for all of its outstanding shares of stock.
          20. Noric contributed 10% of its stock in CIG, to EPPP CIG and
retained the remaining 90% stock in CIG.
          21. CIG converted into a Delaware general partnership and the stock
held by EPPP CIG and Noric converted by operation of law into a 10% general
partner interest and a 90% general partner interest, respectively.
          22. WIC Holdings distributed its 50% membership interest (“WYCO
Development Interest”) in WYCO Development LLC, a Colorado limited liability
company, to CIG.
          23. WIC entered into a note payable with CIG to fund capital
expenditures and general operating needs. Subsequently, WIC entered into a
$225 million note payable (the “El Paso Note”) with El Paso and used the
proceeds to repay the note payable to CIG.
          24. CIG contributed the WYCO Development Interest to WYCO.
          25. CIG distributed WIC Holdings, El Paso Wyoming Gas Supply Company,
L.L.C., a Delaware corporation (“EP WGSC”), Colorado Water Supply Company, a
Delaware corporation (“CWSC”) and its 4% membership interest (the “Cliffside
Interest” and together with EP WGSC and CWSC, the “CIG Distributed Interests”)
in Cliffside Helium, LLC, a Delaware limited liability company, to Noric.
          26. Noric distributed EPPP CIG and the CIG Distributed Interests to El
Paso CNG Company, L.L.C., a Delaware limited liability company (“EP CNG”).
          27. CWSC merged into CIG-Canyon Compression Company, a Delaware
corporation, and CIG-Canyon Compression Company changed its name to EPWP
Resources Company.
          28. EP CNG distributed the Cliffside Interest to EPWP Resources
Company.
          29. EP CNG distributed EPPP CIG, WIC Holdings and EP WGSC to El Paso.
          30. El Paso formed El Paso LLC, a Delaware limited liability company,
and contributed $1,000 in exchange for all of the membership interests in El
Paso LLC.
          31. El Paso formed El Paso Pipeline Corporation, a Delaware
corporation (“Pipeline Corporation”), and contributed $1,000 in exchange for all
of the ownership interests in Pipeline Corporation.
          32. El Paso contributed its membership interests in WIC Holdings and
EP WGSC to MLP GP.

-3-



--------------------------------------------------------------------------------



 



          33. El Paso contributed its membership interests in EPPP CIG and EPPP
SNG to Holdings.
          34. El Paso conveyed its membership interests in MLP GP and Holdings
to El Paso LLC.
          35. El Paso conveyed a 1% membership interest in El Paso LLC to
Pipeline Corporation.
     WHEREAS, concurrently with the consummation of the transactions
contemplated hereby (the “Closing”), each of the following matters shall occur:
          1. MLP GP will convey to MLP a portion of its membership interests in
each of WIC Holdings and EP WGSC with an aggregate value equal to 2% of the
equity value of MLP immediately after the Closing (the “2% Interests”), as a
capital contribution in exchange for (a) 1,732,963 general partner units
representing a continuation of its 2% general partner interest in MLP and
(b) the issuance to MLP GP of all of the incentive distribution rights (the
“IDRs”) of MLP.
          2. MLP GP will convey the remainder of its membership interests in
each of WIC Holdings and EP WGSC to MLP (the “Remainder Interests”), as a
capital contribution, in exchange for (a) 121,698 Common Units and 27,727,411
Subordinated Units in MLP and (b) the right to receive a cash distribution of
$665 million, a portion of which is for reimbursement of certain capital
expenditures incurred by it or an affiliate.
          3. MLP GP will convey 121,698 Common Units and 27,727,411 Subordinated
Units in MLP and the right to receive $665 million to El Paso LLC, as a
distribution.
          4. El Paso LLC will convey 121,698 Common Units and 27,727,411
Subordinated Units in MLP to Holdings, as a capital contribution.
          5. Holdings will convey all of its member interests in EPPP CIG and
EPPP SNG (the “EPPP CIG and EPPP SNG Interests”) to MLP in exchange for
32,066,088 Common Units in MLP.
          6. The public, through the Underwriters, will contribute
$545.5 million in cash, less the Underwriters’ discount and structuring fees of
$34.5 million, in exchange for 28,750,000 Common Units in MLP.
          7. The MLP will repurchase 3,750,000 Common Units in MLP held by
Holdings in exchange for $70.2 million.
          8. OLLC will borrow $425 million under an unsecured five-year
revolving credit facility (the “Credit Agreement”), dated November 21, 2007, by
and among, the OLLC, MLP, Wyoming Interstate Company, Ltd., a Colorado limited
partnership (“WIC”), Bank of America, N.A. and the other lenders party thereto.

-4-



--------------------------------------------------------------------------------



 



          9. MLP will repay the El Paso Note on behalf of WIC.
          10. MLP will (a) pay transaction expenses associated with the
transactions contemplated by this Agreement in the amount of approximately
$3.0 million (exclusive of the Underwriters’ discount) and (b) distribute
$665 million in cash, a portion of which is for reimbursement of certain capital
expenditures.
          11. The agreements of limited partnership and the limited liability
company agreements of the aforementioned entities will be amended and restated
to the extent necessary to reflect the matters and transaction mentioned in this
Agreement.
     NOW, THEREFORE, in consideration of their mutual undertakings and
agreements hereunder, the Parties undertake and agree as follows:
ARTICLE 1
DEFINITIONS
          Section 1.1 The following capitalized terms shall have the meanings
given below.
          (a) “Agreement” means this Contribution, Conveyance and Assumption
Agreement.
          (b) “Common Unit” has the meaning assigned to such term in the
Partnership Agreement.
          (c) “Effective Time” shall mean 8:00 a.m. New York, New York time on
the date of the consummation of the Offering.
          (d) “IDRs” means “Incentive Distribution Rights” as such term is
defined in the Partnership Agreement.
          (e) “MLP” has the meaning assigned to such term in the opening
paragraph of this Agreement.
          (f) “Offering” means the initial public offering by MLP of Common
Units.
          (g) “Omnibus Agreement” means that certain Omnibus Agreement of even
date herewith, among MLP, MLP GP, CIG, SNG and El Paso.
          (h) “Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of El Paso Pipeline Partners, L.P. dated as of
the Effective Date.
          (i) “Partnership Group” has the meaning assigned to such term in the
Omnibus Agreement.

-5-



--------------------------------------------------------------------------------



 



          (j) “Registration Statement” means the registration statement on Form
S-1 (Registration No. 333-145835) filed by MLP relating to the Offering, as
amended.
          (k) “Subordinated Unit” has the meaning assigned to such term in the
Partnership Agreement.
          (l) “Underwriters” means Lehman Brothers Inc., Citigroup Global
Markets Inc., Goldman, Sachs & Co., UBS Securities LLC and Tudor, Pickering &
Co. Securities, Inc.
          (m) “Underwriting Agreement” means the underwriting agreement dated
November 15, 2007 among MLP, MLP GP, Holdings, OLLC and El Paso on the one hand,
and the Underwriters on the other hand, relating to the Offering.
ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
          Section 2.1 Contribution by MLP GP of the 2% Interests to MLP. MLP GP
hereby grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to MLP, its successors and assigns, for its and their own use forever,
all right, title and interest in and to the 2% Interests, as a capital
contribution, in exchange for (a) a continuation of its 2% general partner
interest in MLP, (b) the issuance by MLP to MLP GP of the IDRs and (c) other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, and MLP hereby accepts the 2% Interests as a contribution to the
capital of MLP.
          Section 2.2 Contribution by MLP GP of the Remaining Interests to MLP.
MLP GP hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to MLP, its successors and assigns, for its and their own use
forever, all right, title and interest in and to the Remainder Interests, as a
capital contribution, in exchange for the issuance by MLP to MLP GP of 121,698
Common Units and 27,727,411 Subordinated Units and the right to receive
$665 million, and MLP hereby accepts the Remainder Interests as a contribution
to the capital of MLP.
          Section 2.3 Distribution by MLP GP of Common Units and Subordinated
Units to El Paso LLC. MLP GP hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to El Paso LLC, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to 121,698 Common Units and 27,727,411 Subordinated Units, as a distribution and
the right to receive $665 million, a portion of which is for reimbursement of
certain capital expenditures, and El Paso LLC hereby accepts the 121,698 Common
Units and 27,727,411 Subordinated Units and the right to receive $665 million.
          Section 2.4 Contribution by El Paso LLC of Common Units and
Subordinated Units to Holdings. El Paso LLC hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to Holdings, its
successors and assigns, for its and their own use forever, all right, title and
interest in and to 121,698 Common Units and 27,727,411 Subordinated Units, as a
capital contribution, and Holdings hereby

-6-



--------------------------------------------------------------------------------



 



accepts the 121,698 Common Units and 27,727,411 Subordinated Units as a
contribution to the capital of Holdings.
          Section 2.5 Contribution by Holdings of the EPPP CIG and EPPP SNG
Interests to MLP. Holdings hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to MLP, its successors and assigns,
for its and their own use forever, all right, title and interest in and to the
EPPP CIG and EPPP SNG Interests, in exchange for 32,066,088 Common Units in MLP,
and MLP hereby accepts such as a contribution to the capital of MLP.
          Section 2.6 Contribution by MLP of Interests to OLLC. MLP hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to OLLC, its successors and assigns, for its and their own use forever,
all right, title and interest in and to the 2% Interests, the Remaining
Interests, and the EPPP CIG and EPPP SNG Interests, as a capital contribution,
and OLLC hereby accepts such as a contribution to the capital of OLLC.
          Section 2.7 Underwriters’ Cash Contribution. The Parties acknowledge
that the Underwriters have, pursuant to the Underwriting Agreement, made a
capital contribution to MLP of approximately $575 million in cash
($540.5 million net to MLP after the underwriting discount and fees of
$34.5 million) in exchange for the issuance by MLP to the Underwriters of
28,750,000 Common Units.
          Section 2.8 Borrowings Under Credit Facility. The Parties acknowledge
that OLLC has, pursuant to the Credit Agreement, made borrowings of
$425 million.
          Section 2.9 Cash Distribution by MLP. OLLC hereby distributes to MLP
borrowings under the Credit Agreement in the amount of $425 million, and MLP
hereby accepts such borrowings. MLP hereby distributes to Holdings $665 million,
including the borrowings under the Credit Agreement and $240 million in proceeds
from the issuance and sale of 25,000,000 Common Units to the Underwriters.
          Section 2.10 Repurchase of Common Units. The Parties acknowledge the
repurchase by MLP of 3,750,000 Common Units from Holdings, in connection with
the exercise of the Underwriters’ option to purchase additional units, in
exchange $70.2 million.
          Section 2.11 Payment of Transaction Costs; Repayment of Indebtedness.
The Parties acknowledge payment by MLP, in connection with the Closing, of
transaction expenses in the amount of approximately $3.0 million (exclusive of
the Underwriters’ discount). The Parties hereby acknowledge the payment by MLP
on behalf of WIC of the El Paso Note, and El Paso hereby accepts such payment
and releases WIC.
          Section 2.12 Redemption of Holdings Initial MLP Interest. MLP hereby
agrees to redeem from Holdings and agrees to retire the Holdings Initial MLP
Interest in exchange for a payment in cash to Holdings of $980.00.

-7-



--------------------------------------------------------------------------------



 



ARTICLE 3
FURTHER ASSURANCES
          Section 3.1 Further Assurances. From time to time after the Effective
Time, and without any further consideration, the Parties agree to execute,
acknowledge and deliver all such additional deeds, assignments, bills of sale,
conveyances, instruments, notices, releases, acquittances and other documents,
and will do all such other acts and things, all in accordance with applicable
law, as may be necessary or appropriate (a) more fully to assure that the
applicable Parties own all of the properties, rights, titles, interests,
estates, remedies, powers and privileges granted by this Agreement, or which are
intended to be so granted, or (b) more fully and effectively to vest in the
applicable Parties and their respective successors and assigns beneficial and
record title to the interests contributed and assigned by this Agreement or
intended so to be and to more fully and effectively carry out the purposes and
intent of this Agreement.
          Section 3.2 Other Assurances. From time to time after the Effective
Time, and without any further consideration, each of the Parties shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement. Without limiting the
generality of the foregoing, the Parties acknowledge that the Parties have used
their good faith efforts to attempt to identify all of the assets being
contributed to MLP or its subsidiaries as required in connection with the
Offering. It is the express intent of the Parties that MLP or its subsidiaries
own all assets necessary to operate the assets that are identified in this
Agreement and in the Registration Statement. To the extent any assets were not
identified but are necessary to the operation of assets that were identified,
then the intent of the Parties is that all such unidentified assets are intended
to be conveyed to the appropriate members of the Partnership Group. To the
extent such assets are identified at a later date, the Parties shall take the
appropriate actions required in order to convey all such assets to the
appropriate members of the Partnership Group. Likewise, to the extent that
assets are identified at a later date that were not intended by the Parties to
be conveyed as reflected in the Registration Statement, the Parties shall take
the appropriate actions required in order to convey all such assets to the
appropriate Party.
ARTICLE 4
EFFECTIVE TIME
         Notwithstanding anything contained in this Agreement to the contrary,
none of the provisions of Article 2 or Article 3 of this Agreement shall be
operative or have any effect until the Effective Time, at which time all the
provisions of Article 2 and Article 3 of this Agreement shall be effective and
operative in accordance with Article 6, without further action by any Party
hereto.

-8-



--------------------------------------------------------------------------------



 



ARTICLE 5
MISCELLANEOUS
          Section 5.1 Order of Completion of Transactions. The transactions
provided for in Article 2 and Article 3 of this Agreement shall be completed
immediately following the Effective Time in the following order: first, the
transactions provided for in Article 2 shall be completed in the order set forth
therein; and second, following the completion of the transactions as provided in
Article 2, the transactions, if they occur, provided for in Article 3 shall be
completed.
          Section 5.2 Headings; References; Interpretation. All Article and
Section headings in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any of the provisions
hereof. The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. All references herein to
Articles and Sections shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement. All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders, and the
singular shall include the plural and vice versa. The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.
          Section 5.3 Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns.
          Section 5.4 No Third Party Rights. The provisions of this Agreement
are intended to bind the Parties as to each other and are not intended to and do
not create rights in any other person or confer upon any other person any
benefits, rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
          Section 5.5 Counterparts. This Agreement may be executed in any number
of counterparts, all of which together shall constitute one agreement binding on
the Parties hereto.
          Section 5.6 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.
          Section 5.7 Severability. If any of the provisions of this Agreement
are held by any court of competent jurisdiction to contravene, or to be invalid
under, the laws of any political body having jurisdiction over the subject
matter hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this

-9-



--------------------------------------------------------------------------------



 



Agreement shall be construed as if it did not contain the particular provision
or provisions held to be invalid and an equitable adjustment shall be made and
necessary provision added so as to give effect to the intention of the Parties
as expressed in this Agreement at the time of execution of this Agreement.
          Section 5.8 Amendment or Modification. This Agreement may be amended
or modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an Amendment to this Agreement.
          Section 5.9 Integration. This Agreement and the instruments referenced
herein supersede all previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This document and
such instruments contain the entire understanding of the Parties with respect to
the subject matter hereof and thereof. No understanding, representation, promise
or agreement, whether oral or written, is intended to be or shall be included in
or form part of this Agreement unless it is contained in a written amendment
hereto executed by the Parties hereto after the date of this Agreement.
          Section 5.10 Deed; Bill of Sale; Assignment. To the extent required
and permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
[Signature page follows]

-10-



--------------------------------------------------------------------------------



 



           IN WITNESS WHEREOF, this Agreement has been duly executed by the
Parties hereto as of the date first above written.

            EL PASO PIPELINE PARTNERS, L.P.
      By:   EL PASO PIPELINE GP COMPANY, L.L.C., its general partner
      By:   /s/ James C. Yardley         Name:   James C. Yardley       
Title:   President        EL PASO PIPELINE GP COMPANY, L.L.C.
      By:   /s/ James C. Yardley         Name:   James C. Yardley       
Title:   President        EL PASO PIPELINE LP HOLDINGS, L.L.C.
      By:   /s/ Marguerite Woung-Chapman         Name:   Marguerite
Woung-Chapman        Title:   President        WIC HOLDINGS COMPANY, L.L.C.
      By:   /s/ James J. Cleary         Name:   James J. Cleary        Title:  
President        EL PASO WYOMING GAS SUPPLY COMPANY, L.L.C.
      By:   /s/ James J. Cleary         Name:   James J. Cleary        Title:  
President     

 



--------------------------------------------------------------------------------



 



            EPPP SNG GP HOLDINGS, L.L.C.
      By:   /s/ James C. Yardley         Name:   James C. Yardley       
Title:   President        EPPP CIG GP HOLDINGS, L.L.C.
      By:   /s/ James J. Cleary         Name:   James J. Cleary        Title:  
President        EL PASO PIPELINE HOLDING COMPANY, L.L.C.
      By:   /s/ Marguerite Woung-Chapman         Name:   Marguerite
Woung-Chapman        Title:   President        EL PASO PIPELINE PARTNERS
OPERATING COMPANY, L.L.C.
      By:   /s/ James C. Yardley         Name:   James C. Yardley       
Title:   President       
EL PASO CORPORATION
      By:   /s/ James C. Yardley         Name:   James C. Yardley       
Title:   Executive Vice President     

 